                                           Case 5:20-cv-03885-BLF Document 10 Filed 11/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10    RONALD W. BRATTON,                                 Case No. 20-03885-BLF (PR)
                                  11                      Plaintiff,                       ORDER OF DISMISSAL
                                  12                       v.
Northern District of California
 United States District Court




                                  13    RON BROOMFIELD, et al.,
                                  14            Defendants.
                                  15

                                  16            Plaintiff, a state prisoner proceeding pro se, filed a civil rights action pursuant to 42
                                  17   U.S.C. § 1983. Dkt. No. 1. On October 7, 2020, the Court dismissed the complaint with
                                  18   leave to amend to correct various deficiencies. Dkt. No. 9. Plaintiff was directed to file an
                                  19   amended complaint within twenty-eight days from the date the order was filed and advised
                                  20   that failure to respond would result in the dismissal of the action without prejudice and
                                  21   without further notice to Plaintiff. Id. at 4. The deadline, November 4, 2020, has passed,
                                  22   and Plaintiff has failed to file an amended complaint in the time provided. Accordingly,
                                  23   this action is DISMISSED without prejudice for failure to file an amended complaint.

                                  24   The Clerk shall terminate all pending motions and close the file.

                                  25            IT IS SO ORDERED.

                                  26   Dated: _November 19, 2020___                         ________________________
                                                                                            BETH LABSON FREEMAN
                                  27                                                        United States District Judge
                                       P:\PRO-SE\BLF\CR.20\03885Bratton_dism-compl
                                  28
